Citation Nr: 1800147	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right ankle disorder. 

2. Entitlement to service connection for a left ankle disorder. 

3. Entitlement to service connection for residuals of a hernia disorder. 

4. Entitlement to service connection for refractive error, presbyopia and pinguecula of the eyes (claimed as an eye disorder). 

5. Entitlement to service connection for a low back disability, to include mild degenerative disc disease L3-4, L4-5 and L5-S1. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include sleep problems, posttraumatic stress disorder (PTSD), anxiety and depression.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Veteran was scheduled for a videoconference hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).  

These matters were previously before the Board in July 2015 when they were remanded for further evidentiary development.  

The Board notes the Veteran filed a VA Form 9, Substantive Appeal, in August 2017 appealing the denial of service connection for a dental condition.  He requested a hearing in that appeal and the RO is processing that request.  As a hearing has not yet been held on the issue, it will not be discussed herein.  

The issue of an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has had a chronic left or right ankle disability during the pendency of the appeal.

2.  A hernia was not manifest during active service and, the preponderance of the evidence is against a finding that a present hernia disability or residuals of a hernia is etiologically related to the Veteran's service.  

3.  The preponderance of the evidence is against a finding that a present eye disability is etiologically related to the Veteran's service.  

4.  The preponderance of the evidence is against a finding that a present low back disability is etiologically related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for residuals of a hernia have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.102, 3.303.

4.  The criteria for service connection for an eye disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.
5.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

As for the duty to assist, the Board notes that the Veteran was not afforded a VA examination to assess his claims for residuals of a hernia or for his right ankle disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the Veteran does currently have an umbilical or subabdominal hernia, the evidence of record does not show any incident or injury in service that may be associated with the development of the hernia over 15 years later, nor has the Veteran asserted any specific incident occurred which may have caused his current hernia.  As for the Veteran's claimed right ankle disability, the evidence of record does not show a current diagnosed disability or any incident or injury in service that may be associated with the Veteran's current complaints of right ankle pain.  As there is no indication of an association between the Veteran's current umbilical or subabdominal hernia and his service, or his complaints of right ankle pain and his service, a VA examination is not required.  38 U.S.C. § 5103A(a)(2); 38 C.F.R.      § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Regarding whether there was substantial compliance with the Board's July 2015 remand directives, the AOJ obtained treatment records from the Vet Center in Orlando, Florida and from the Orlando VA Medical Center.  Further, in August 2015, the Social Security Administration (SSA) returned a negative response, indicating that the Veteran did not have any medical records with SSA.  The Board finds these actions represent substantial compliance with the July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Analysis

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analyses below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (i) a present disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease diagnosed after discharge may still be service connected if the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, when a disease listed in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Right and Left Ankles 

The Veteran has claimed he is entitled to service connection for right and left ankle disabilities.  After review of the evidence, the Board finds that the Veteran does not have a current chronic bilateral ankle disability.

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  

The Veteran has not submitted any evidence showing a medical diagnosis of a current left or right ankle disability.  The Veteran does not point to any occasion, treatment, or evaluation when a disability of either ankle was diagnosed (or underlying pathology for his claimed disability was identified).  

As the record reflects the Veteran injured his left ankle in service and had reported left ankle pain, the Veteran was afforded a VA examination for the claimed left ankle disability in November 2009.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that he experienced intermittent pain in the left ankle, usually lasting for a few days, which resolved spontaneously.  The Veteran also asserted that these pains began in the military, after twisting his ankle a couple of times while playing basketball and football.  The examiner noted no history of hospitalization, trauma, or surgery to the ankle.  The examiner noted a normal left ankle examination with no significant effects on the Veteran's daily activities.  X-ray results were noted to be normal with no degenerative findings.

VA medical records in 2010 indicate complaints of ankle pain that dissipates after a few days.  

Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no evidence of record that shows a diagnosis of an underlying chronic right or left ankle disability during the pendency of the appeal.

Full consideration has been given to the Veteran's assertion that he has a current bilateral ankle disability.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, that is whether the Veteran's bilateral ankle pain is attributable to an underlying disability, falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377.  A bilateral ankle disability is not the type of condition that is readily amenable to mere lay diagnosis.  See Davidson, 581 F.3d 1313. 

Therefore, in the absence of proof of a current disability there is no valid claim for service connection for a right or left ankle disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer, 3 Vet. App. at 225.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  As such, entitlement to service connection for a bilateral ankle disability is denied.  

      
      
      Residuals of Hernia
      
The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, service connection for residuals of a hernia.  VA treatment records reflect that the Veteran does have an umbilical or subabdominal hernia, for which surgery has been considered.  Therefore, a current disability is present.  

As to the second element of service connection, an in-service occurrence, the Veteran has not asserted that a specific incident or injury has led to his current umbilical or subabdominal hernia.  Further, STRs are silent for injuries or incidents in service which may have caused or led to his current disability.  

While the Veteran is competent to report on the symptoms he experiences and to provide opinions on some medical issues, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of the common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  The Board acknowledges that the Veteran's hernia or residuals of a hernia may be painful, however, the competent evidence of record fails to establish a diagnosis or symptoms of a hernia in service and there exists no indication of an association between his current hernia disability and his service.  As the Veteran has not presented any evidence showing that this condition was incurred in or aggravated by military service, a preponderance of the evidence is against the claim of service connection.  Service connection for residuals of a hernia must be denied.

	Eye Disability 

The Veteran is seeking service connection for an eye disability, which he alleges began in service.  

The Veteran was afforded a VA examination in October 2009, wherein he was diagnosed with refractive error and presbyopia, bilaterally.  These diagnoses are not considered disabilities for VA purposes.  Under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive errors of the eye due to such eye disorders as myopia, presbyopia and astigmatism are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality, there is no allegation or evidence that such occurred in this case. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

He was also afforded a VA examination in August 2013, which reflected a diagnosis of pinguecula in both eyes.  Therefore, the first element of service connection is met.  

As for the second element of service connection, an in-service event or injury, STRs show treatment for allergic conjunctivitis in June 1992 and April 1993.  Therefore, the second element of service connection is present.  

However, the Veteran must still satisfy the remaining element of service connection, specifically, whether there is a "nexus" or link between the in-service event or injury and the current diagnosed disability.  38 C.F.R. § 3.303(a).  In this case, a preponderance of the evidence of record is against a finding that the treatment in service relates to the Veteran's current pinguecula. 

VA treatment records reflect complaints of dry eyes and blurry vision.  

The Veteran was provided a VA pension examination in October 2009, where he reported blurred vision and irritation.  The examiner provided a diagnosis of refractive error and presbyopia, bilaterally, and opined that the condition was the result of the normal aging process and there was no conjunctivitis present in either eye.  

On August 2013 examination, the examiner opined that it is less likely than not that the Veteran's pinguecula is caused by the claimed in-service injury or event.  The examiner provided a supporting rationale, indicating that the pinguecula that the Veteran currently has does not hold any relationship to the events noted in service.  There is no evidence of sequelae from trauma or disease during service in the present examination.  Further, the examiner noted that pinguecula is a common finding in people living in Puerto Rico, where the Veteran has spent most of his life, due to year-round wind/sun exposure.  In addition, the refraction error, namely presbyopia, is a natural and expected clinical finding in individuals 40 years and older.  The Board places substantial weight of probative value on the August 2013 opinion as it is based on a full review of the record and application of medical principles to the facts of the case.

Although the Veteran is competent and credible to report his symptoms of having dry eyes and blurred vision, he is not competent to discuss the medical cause of his eye pathology, as such could have multiple potential causes.  See Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at 1313.  More persuasive is the opinion of the VA examiner in August 2013, who opined that the Veteran's current eye disability is due to his exposure to sun and wind based on residence in Puerto Rico and his age, not his in-service allergic conjunctivitis.  

Overall, the Board finds that a preponderance of evidence is against a finding that events in service caused or aggravated the Veteran's current eye disability.  As the evidence is not at least in equipoise, there is no reasonable doubt to be resolved and the Board finds that service connection for an eye disability is not warranted.  

	Low Back Disability

The Veteran is seeking service connection for a low back disability, which he alleges began in service. 

The Veteran was afforded a VA examination in October 2009, which reflected a diagnosis of mild degenerative disc disease at L3 - 4, L4 - 5, and L5 - S1, and increased lumbar lordosis.  VA treatment records also reflect a diagnosis of degenerative joint disease.  Therefore, the first element of service connection is met.  

As to the second element of service connection, an in-service event or injury, STRs show that the Veteran was seen in January 1994 for treatment of mechanical back pain that had been off and on for 2 months.  Therefore, the second element of service connection is also present.  

The Veteran must still satisfy the remaining element of service connection, whether there is a "nexus" or link between the in-service event or injury and the current diagnosed disability.  38 C.F.R. § 3.303(a).  In this case, the evidence of record supports a finding that the injury in service does not relate to the Veteran's current low back disabilities. 

VA treatment records reflect complaints of low back pain, including in August 2011.

The October 2009 VA examiner reviewed the Veteran's claims file and opined that the Veteran's low back disability is not caused by or a result of his military service.  The examiner continued that, while there were a few episodes of nonspecific, transient low back pain in the military, there was no evidence of a significant injury to the lumbar spine.  Therefore, the examiner continued, the Veteran's current low back diagnoses are most probably related to obesity and age associated changes of the lumbar spine.  The Board places substantial weight of probative value on the October 2009 opinion as it is based on a full review of the record and application of medical principles to the facts of the case.  It also explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

An August 2011 VA treatment record reflects that the Veteran's primary care physician reviewed the Veteran's service treatment records showing his treatment for back pain during service.  The physician noted the Veteran reported having back pain since he left service.  The physician noted the Veteran's post-service jobs did not involve heavy lifting or physically strenuous labor.  The treating physician opined that the Veteran's chronic low back pain, that likely included degenerative changes, was as likely as not to have begun in service.  The Board places little weight of probative value on this opinion.  Although the physician indicated the Veteran's service treatment records were reviewed, she did not provide a rationale supporting her opinion that the Veteran's current low back disability was related to such treatment.  Notably, she did not discuss the alternative etiologies mentioned by the October 2009 VA examiner of age and obesity.  As the opinion does not contain an adequate rationale, the Board cannot rely on it to make a fully informed evaluation of the underlying medical issue.

The Board acknowledges that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis (or degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence the Veteran had degenerative joint disease to a compensable degrees within one year of his discharge from service. 

Furthermore, although the Veteran has alleged continuity of symptomatology of back pain since service, conditions indicative of a chronic back disability was not noted in service.  As explained by the October 2009 VA examiner, the back pain reported in service was transient and the STRs do not reflect diagnosis or an indication of a chronic back disability.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339. 

The Board acknowledges the Veteran's sincere belief that his back disability had onset in service. Although the Veteran is competent and credible to report his symptoms of low back pain, he is not competent to discuss the medical cause of his low back pathology, as it could have multiple potential causes.  See Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at 1313.  Therefore, his assertions regarding the etiology of his low back disability cannot constitute competent and persuasive evidence in support of the claim for service connection.

For the reasons discussed above, the Board places the greatest weight of probative value on the opinion of the October 2009 VA examiner, who opined that the Veteran's current low back disability is likely due to age and body changes, not his in-service transient back pain.  As such, the Board finds that a preponderance of the evidence is against a finding that events in service, including treatment received for low back pain, caused the Veteran's current low back disability.  As such, there is no doubt to be resolved and service connection for a low back disability is not warranted.  


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a left ankle disability is denied. 

Service connection for residuals of a hernia is denied.  

Service connection for an eye disability is denied. 

Service connection for a low back disability is denied. 





REMAND

The Board regrets the additional delay but the appeal must once again be remanded before the issue of an acquired psychiatric disability is adjudicated.  

The Veteran has claimed that he is entitled to service connection for an acquired psychiatric disability, to include a sleep disorder, PTSD, anxiety, and depression.  Considering the record in light of VA's duties to assist, the Board finds that all action needed to fairly adjudicate the claim on appeal have not been accomplished.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The Veteran has submitted a VA 21-0781, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma.  The Veteran asserted that while in service, he experienced two stressful incidents which have continued to his current diagnoses of PTSD, depression, and anxiety.  The first claimed stressor relates to the Veteran's general experiences in the mortuary; specifically, being surrounded by dead bodies on a consistent basis.  The Veteran claims that this has caused him to have difficulty sleeping, nightmares, and seeing shadows and images of the dead.  The Veteran attributes this trauma to the exposure to dead bodies in the dark cooler of the morgue.  He also attributes this stressor to claimed deception by his original Army recruiter, who allegedly told him he would not be required to be a mortuary affairs specialist once he was in the Army but he was unable to be moved to a different position once he was in service.  

The second claimed stressor occurred in August 1992 wherein the Veteran claims he was forced, by a superior enlisted soldier, to grab the genitals of a corpse during a training session.  The Veteran alleges that his superior did this to demonstrate the power and authority he held over the Veteran.  The Veteran claims he now contemplates suicide, has sexual dysfunction, and nightmares because of this event.  In addition, at a July 2010 mental health consultation, the Veteran reported that he experienced sexual trauma while in the Army.    

Initially, the Board notes that, although the record contains duty to assist letters pertaining to the Veteran's other claims, there is no correspondence that addresses the Veteran's claim for service connection for PTSD due to personal trauma.  The Board notes that, where a stressor involves a personal assault, VA has additional notice and development duties; in particular, notifying a claimant that records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources could help substantiate the claim.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(5).  In the present case, therefore, the RO should issue the Veteran a duty to assist letter that specifically addresses a claim of service connection for PTSD, to include that claimed due to personal assault/military sexual trauma (MST).  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Hence, a remand of the claim for service connection for full compliance with VA's notice requirements is warranted.

An August 2012 mental health note indicates that the Veteran reported his psychiatric symptoms have been present since the military.  As there is an indication of an association between the Veteran's service and an acquired psychiatric disorder, the Board finds a VA examination and opinion should be obtained to determine the nature of the Veteran's acquired psychiatric disorders.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Finally, the most recent treatment records in the file regarding the Veteran's claimed condition are from July 2015.  As there may be relevant outstanding records, the RO should contact the Veteran and provide him with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

In the letter, provide the Veteran with appropriate notice pertaining to what is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159.  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to this claim of service connection insofar as it encompasses a claim for PTSD based on MST.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  Regardless of the Veteran's response, VA treatment records from July 2015 to the present must be obtained.

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate psychologist or psychiatrist, to determine the nature, extent, and etiology of any diagnosed psychiatric disorders, to include sleep problems, PTSD, anxiety, and depression.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychologist/psychiatrist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The clinician should provide opinions on the following:

(a) Identify all current psychiatric disorders under applicable DSM criteria.

(b) If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is related or attributable to any incident of the Veteran's military service.  The examiner must note what stressor such diagnosis is based upon. 

(c) If the examination results in any psychiatric diagnosis other than PTSD, then opine as to whether it is at least as likely as not (50 percent or greater probability), that any psychiatric disorder other than PTSD is related to the Veteran's active service.
The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims. If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


